         Case 1:19-cr-00254-LY Document 129 Filed 04/21/21 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS                          rr
                                  AUSTIN DIVISION

 UNITED STATES OF AMERICA                     §


  V.                                          §       CAUSE NO. 1:1 9-CR-254-LY
                                              §
 DAVID EVAN SCHANZLE                          §



MEMORANDUM OPINON AND ORDER ON DEFENDANT'S MOTIONS TO DISMISS

       Before the court in the above-styled and numbered cause are two motions to dismiss by

Defendant David Evan Schanzle and the related responses and replies.

       The first is Schanzle's Motion to Dismiss Counts One, Two, Three, and Four of the

Superseding Indictment filed September 3, 2020 (Doc. #105) and the United States of America's

(the "Government") response filed October 2, 2020 (Doc. #110).

       The second is Schanzle's Motion to Dismiss Counts One, Two, Three, Four, Five, Six,

Seven, Eight, and Nine of the Superseding Indictment filed October 27, 2020 (Doc. #117), the

Government's response filed November 18, 2020 (Doe. #120), and Schanzle's reply filed

November 27, 2020 (Doe. #12 1). On December 4, 2020, the court held a hearing on the motions.

       Having reviewed the parties' pleadings, exhibits, and the governing caselaw, the court now

renders the following memorandum opinion and order.

                                         BACKGROUND

       In 2007, the State of Texas (the "State") revoked the sales-tax permit for Schanzle's for-

profit retail business, Gardens of the Ancients ("GOTA").        Schanzle then called the Texas

comptroller's office and falsely stated that he had closed GOTA. By September 2008, Schanzle

had established Flower of Life Healing Ministries ("FLHM") as a church or religious ministry.

From then on, Schanzle represented to the State that GOTA was a "gift shop" for FLHM and that
         Case 1:19-cr-00254-LY Document 129 Filed 04/21/21 Page 2 of 18




the money customers paid for products constituted "donations" to FLHM. Schanzle paid his

workers in cash and instructed them to refer to themselves as volunteers. Schanzle did not pay or

collect sales tax on the products he sold and did not pay income tax from 2013 to 2017.

       The crux of the charges against Schanzle is that he devised and intended to devise "a

scheme and artifice to defraud the State of Texas out of revenue in the form of sales tax, for the

purpose of executing that scheme and artifice, the Defendant caused certain information to be

mailed and to be transmitted electronically in interstate and foreign commerce." On October 15,

2019, a grand jury indicted Schanzle on one count of mail fraud and three counts of wire fraud.

On November 19, 2019, a superseding indictment charged Schanzle with five additional counts of

federal-income-tax evasion.

       Count One alleges that Schanzle used the mail to execute a scheme and artifice to defraud

the State by sending a letter to the Texas Department of Agriculture (the "Department"), stating,

"We do not sell plants commercially and publically or wholesale, all donations/transactions are

private and we are not a public retail operation." Counts Two through Four allege that Schanzle

used electronic communications to defraud the State. Specifically, Count Two relies on Schanzle's

statement in an email: "We are officially a church's gift shop. We are sales tax exempt." Count

Three cites a wire deposit from a credit-card company of approximately $2,000 into an account at

Independent Bank held in Schanzle's name. Count Four is based on GOTA's website describing

the business as the "Gift Shop for the Flower of Life Healing Ministries" and stating that the

business is "dedicated to supporting" FLHM. Counts Five through Nine allege that Schanzle

willfully attempted to evade and defeat income tax due to the United States from January 1, 2013,

through December 31, 2018. Count Five accounts for income tax year 2013, Count Six for 2014,

Count Seven for 2015, Count Eight for 2016, and Count Nine for 2017.




                                                2
         Case 1:19-cr-00254-LY Document 129 Filed 04/21/21 Page 3 of 18




                                             ANALYSIS

       The court will address Schanzle's motion to dismiss Counts One through Four for failure

to state a claim before turning its attention to his motion to dismiss Counts One through Nine for

alleged prosecutorial misconduct.

I.     Schanzle's Motion to Dismiss Counts One Through Four

       In his motion to dismiss Counts One through Four, Schanzle argues that the Government

padded a pedestrian tax case with insufficiently pled mail- and wire-fraud counts. Schanzle seeks

dismissal for failure to state an offense. See Fed. R. Crim. P. 12(b)(3)(B). When considering such

a motion, the court is "required to take the allegations of the indictment as true and to determine

whether an offense has been stated." United States    v.   Kay, 359 F.3d 738, 742 (5th Cir. 2004).

       The Federal Rules of Criminal Procedure only require the indictment to "be a plain, concise

and definite written statement of the essential facts constituting the offense charged." Fed. R.

Crim. P. 7(c)( 1). A constitutionally sufficient indictment fairly informs the defendant of the charge

he faces and is precise enough to preclude the risk that the defendant may be prosecuted for the

same offense in the future. United States v. Caidwell, 302 F.3d 399, 410 (5th Cir. 2002). Further,

"the test of the validity of an indictment is not whether the indictment could have been framed in

a more satisfactory manner, but whether it conforms to minimal constitutional standards." Id.

       The indictment alleges that Schanzle devised and intended to devise a scheme and artifice

to defraud the State out of revenue in the form of sales tax. It further alleges that the purpose of

the scheme was to obtain "money and property by means of materially false and fraudulent

purposes, representations and promises." Counts One through Four allege that Schanzle caused a

mailing or an electronic communication "for the purpose of executing" his scheme "with intent to

defraud." The Government specifies the scheme to defraud by identifying the victim (the State),




                                                  3
         Case 1:19-cr-00254-LY Document 129 Filed 04/21/21 Page 4 of 18




the property that the scheme was designed to take from the victim (sales tax), a definite period

(from 2007 until November 19, 2019), and a number of specific acts and practices by which

Schanzle allegedly carried out the scheme.

       As explained below, each of the four counts specifically identifies the single mailing and

three electronic transmissions that constitute the offenses. Counts One through Four state the

elements of mail and wire fraud, notify Schanzle of the charges against him, and enable Schanzle

to assert the defense of double jeopardy in the event of a future prosecution. Therefore, the court

concludes that the indictment satisfies minimal constitutional standards.

       A. Count One

       Count One of the indictment stems from Schanzle's February 3, 2016 pro se cease-and-

desist letter to the Department. In the letter, Schanzle demands that agents of the Department stop

trespassing on his land and writes, "We do not sell plants commercially and publically [sic] or

wholesale, all donations/transactions are private and we are not a public retail operation." The

Government offers this letter as evidence of a communication designed to prevent the disruption

or detection of an ongoing fraudulent scheme in which Schanzle claims his business is a tax-

exempt religious organization when in fact the business is a commercial, for-profit business. The

Government argues that Schanzle misrepresented material facts to the State to defraud the State

out of revenue in the form of sales tax and thereby enrich himself. Schanzle contends that Count

One fails to state a mail-fraud offense because the single mailing pleaded is protected First

Amendment speech, the statements in the letter cannot constitute actionable fraud, and the

Government fails to plead materiality and nexus.




                                                4
              Case 1:19-cr-00254-LY Document 129 Filed 04/21/21 Page 5 of 18




                  1.   Protected First Amendment Speech

       Schanzle argues that the cease-and-desist letter is protected speech under the First

Amendment's petition clause and the Noerr-Pennington doctrine. The First Amendment's petition

clause recognizes an individual's right to petition the government for redress without fear of

retribution. U.S. CONST. amend. I ("Congress shall make no law.                 . .   abridging.    . .   the right of the

people.   .   .   to petition the Government for a redress         of grievances."). However, "fraud has long

been recognized to be outside the protection of the First Amendment." United States                            v.   Brooks,

681 F.3d 678, 696 n. 13 (5th Cir. 2012); see United States v. Stevens, 599 U.S. 460, 468 (2010)

("From 1791 to the present.         . .   the First Amendment has permitted restrictions [including fraud]

upon the content of speech."). If the Government is correct that Schanzle's letter fraudulently

states that GOTA is not a public retail operation, the First Amendment does not protect this speech.

That decision must await trial.

       Under the Noerr-Pennington doctrine, a party who petitions the government for

governmental action favorable to it cannot be prosecuted under the antitrust laws even though the

party's petition is motivated by anticompetitive intent. Video Int'l Prod., Inc.                     v.    Warner-Amex

Cable Commc'n, Inc., 858 F.2d 1075, 1082 (5th Cir. 1988) (citing E. R.R. Presidents Conf                                 v.


Noerr Motor Freight, Inc., 365 U.S. 127 (1961); United Mine Workers ofAm.                      v.   Pennington, 381

U.S. 657 (1965)). The doctrine applies to state-law claims and pre-litigation conduct such as cease-

and-desist letters. Coastal States Mktg., Inc.             v.   Hunt, 694 F.2d 1358, 1367-68 (5th Cir. 1983).

However, the doctrine does not apply to criminal-fraud cases. First, "neither the Noerr-Pennington

doctrine nor the First Amendment more generally protects petitions predicated on fraud or

deliberate misrepresentation." United States          v.   Philip Morris USA Inc., 566 F.3d 1095, 1123 (D.C.

Cir. 2009). "Where statements are deliberately false or misleading, Noerr-Pennington does not
            Case 1:19-cr-00254-LY Document 129 Filed 04/21/21 Page 6 of 18




apply." Id. at 1124. Second, the doctrine applies only to actions designed to influence policy.

Woods Expi. & Producing Co. v. Aluminum Co. of Am., 438 F.2d 1286, 1298 (5th Cir. 1971)

(finding doctrine inapplicable to filing of false nominations by defendants because conduct was

not action designed to influence policy, which is all Noerr-Pennington rule seeks to protect).

          The indictment alleges that Schanzle' s representations to the Department were fraudulent

misrepresentations and were not designed to influence policy. For purposes of Schanzle's motions,

taking as true the Government's allegations that Schanzle's representations to the Department were

fraudulent misrepresentations and were not designed to influence policy, the Noerr-Pennington

doctrine does not apply. Therefore, the court concludes that the First Amendment does not

immunize Schanzle from criminal liability for the false statements alleged in Count One.

             2. Actionable Fraud

          Schanzle also argues that the statements in his letter cannot establish criminal-fraud

charges because disagreements, misstatements, and even misrepresentations of law cannot

constitute actionable fraud. The Government contends the statements are statements of fact, since

Schanzle does not cite legal authority and uses terms that are common in non-legal usage.

Although Schanzle's contentionthat GOTA is not subject to sales tax as part of the FLHM

ministrycould be deemed a legal opinion or disagreement, the statements at issue are factual in
nature.    Count One is based on Schanzle's statements that (1) GOTA does not sell plants

commercially and publicly or wholesale, (2) all donations and transactions are private, and (3)

GOTA is not a public retail operation. None of these representations are legal opinions; they are

all statements of fact. Therefore, the court concludes that these representations can constitute

criminal fraud.
          Case 1:19-cr-00254-LY Document 129 Filed 04/21/21 Page 7 of 18




           3. Materiality and Nexus

       Schanzle also argues that Count One fails to state an offense because the Government fails

to plead two elements of the offense   chargedmateriality and nexus. To sufficiently charge the

offense of mail fraud, the indictment must allege that (1) the defendant devised or intended to

devise a scheme to defraud, (2) the mails were used for the purpose of executing or attempting to

execute the scheme, and (3) the falsehoods employed in the scheme were material. Caidwell, 302

F.3d at 409. Therefore, the Government must establish the required nexus between the defendant's

fraudulent scheme and his use of the mails in furtherance of that scheme. United States v. Evans,

148 F.3d 477, 483 (5th Cir. 1998).

       Schanzle argues that the Government does not plead how a cease-and-desist letter is

material to the alleged sales-tax fraud scheme. Representations of fact are material if they are

"important to" and have "the tendency to affect the decision-makers to whom they are directed."

United States   v.   Valencia, 600 F.3d 389, 431(5th Cir. 2010). A rational jury could find that

Schanzle's misrepresentations were important to and had a tendency to affect the State. By

purporting to be a tax-exempt religious organization, Schanzle directly affected the State's

collection of sales tax. Further, materiality need not be specifically charged "if the facts alleged

in the indictment warrant an inference of materiality." Caidwell, 302 F.3d at 309. The facts

alleged in this indictment warrant an inference of materiality because Schanzle's letter

communicated the central misrepresentation of his alleged    schemethat GOTA is a tax-exempt
religious organization rather than a business.

       The indictment also pleads the nexus element because Count One alleges that Schanzle

used the mails to communicate the falsehood at the heart of the scheme to the victim of the fraud

the State. "{T]he use of the mails need not be an essential element of the scheme." Schmuck       v.




                                                 7
          Case 1:19-cr-00254-LY Document 129 Filed 04/21/21 Page 8 of 18




United States, 489 U.S. 705, 710 (1989). "It is sufficient for the mailing to be incident to an

essential part of the scheme, or a step in [the] plot." Id. at 710-11. Because the indictment alleges

that Schanzle's letter conveys the key misrepresentation of the scheme to the scheme's victim, the

communication is at least incident to an essential part of that scheme.

       Further, the mail-fraud statute prohibits communications designed to prevent the disruption

or detection of an ongoing fraudulent scheme. 18 U.S.C.        §   1341; Schmuck, 489 U.S. at 705.

Schanzle's letter instructs the Department to stop trespassing on his property. A reasonable jury

could conclude that Schanzle did not want state officials on his property, due to the risk that the

State could uncover Schanzle' s sales-tax scheme, and that the letter and the representations within

itthat    Schanzle was not operating a for-profit businesswould diminish the likelihood of

detection and disruption of the scheme.

       B. Counts Two through Four

         Schanzle also attacks the sufficiency of the indictment's pleading of Counts Two through

Four, arguing the Government fails to state a cognizable offense in each wire-fraud count. The

statutory elements of wire fraud are (1) the defendant knowingly participated in a scheme to

defraud; (2) interstate wire communications were used to further the scheme; and (3) the defendant

intended that some harm result from the fraud. United States       v.   Powers, 168 F.3d 741, 747 (5th

Cir. 1999). As with mail fraud, materiality of the falsehood is an element of wire fraud. Neder v.

United States, 527 U.S. 1,25 (1999).

            1.   Materiality and Nexus

         Count Two of the indictment relies on Schanzle's email to a supplier stating, "We are

officially a church's gift shop. We are sales tax exempt." Count Three charges wire fraud based

on a deposit from Company 2 of approximately $2,000 into the Independent Bank account held in
          Case 1:19-cr-00254-LY Document 129 Filed 04/21/21 Page 9 of 18




the name of David Schanzle d/b/a Gardens of the Ancients. Count Four charges Schanzle with

wire fraud for the transmission of the GOTA website that describes the business as the "Gift Shop

for the Flower of Life Healing Ministries" and states that the business is "dedicated to supporting

the Flower of Life Healing Ministries." For each of these counts, Schanzle argues that the

Government fails to plead the materiality and nexus elements required for wire-fraud charges.

       Schanzle contends that Count Two is deficient because the email at issue is not material

and does not further the alleged scheme. Because the email discusses an order that was completed

days before, Schanzle argues that the email could not have influenced the supplier not to charge

sales tax; therefore, the email did not affect the State's property rights. The Government agrees

that the email has nothing to do with preventing the supplier from collecting sales tax on its sales

to GOTA. Instead, the Government alleges that Schanzle represented GOTA as a tax-exempt

religious organization to avoid detection or disruption of his scheme.

        To satisfy the nexus requirement, representations may violate the mail- and wire-fraud

statutes even though they (a) were not directed to the victim of the fraud; (b) did not convey any

information that was false or fraudulent; (c) were not essential to the fraudulent scheme; and (d)

were only incidental to an essential element of the scheme. See Schmuck, 489 U.S. at 705. "The

only question.   . .   is whether the allegations in the indictment were sufficient to permit a jury to

find that the mails [or wires] were used 'for the purpose of executing' the fraudulent scheme."

United States v. Sampson, 371 U.S. 75, 76 (1962). Mailings and electronic transmissions violate

the statutes if they are designed to prevent the disruption or detection of an ongoing scheme.

Schmuck, 489 U.S. at 705. Schanzle made the representation in response to the supplier asking for

Schanzle's business-license number. The indictment alleges that GOTA did not have such a

number. Since the supplier's question related to sales tax and operating a commercial business
         Case 1:19-cr-00254-LY Document 129 Filed 04/21/21 Page 10 of 18




without a license, Schanzle responded with the misrepresentation at the heart of his   schemethat

GOTA is a religious organization exempt from sales tax. Therefore, Count Two alleges that

Schanzle conveyed a false description of his business to a member of the public who was aware

that GOTA should not operate without a license.

       Further, the misrepresentation does not have to be made directly to the scheme's victim to

be material. United States v. McMillan, 600 F.3d 434, 449 (5th Cir. 2010). The fact that Schanzle

was communicating with a supplier rather than the victim of the   schemethe Stateis irrelevant.
"The issue is whether the victims' property rights were affected by the misrepresentation." Id.

Representations of fact are material if they are "important to" and have "the tendency to affect the

decision-makers to whom they are directed." Valencia, 600 F.3d at 431. A rational jury could

find that Schanzle made the representation to maintain a working relationship with the supplier

and to discourage the supplier from reporting Schanzle's practices to the authorities. Without

suppliers, Schanzle would not be able to run his businessselling products without collecting

sales tax. Therefore, this misrepresentation affected the property rights of the State by depriving

the State of tax revenue. Since Count Two alleges that Schanzle made a misrepresentation that

affected the decisionmakerthe supplierto whom it was directed by helping to avoid detection

of Schanzle's scheme and that affected the victim'sthe Stateproperty rights, the Government

sufficiently pleads the materiality and nexus elements.

       Count Three also properly states the offense of wire fraud because the count alleges an

electronic transmission that directly furthered the purpose of the alleged scheme. The indictment

alleges that Schanzle used Company 2 to process credit-card payments. The indictment also

alleges that GOTA was a retailer selling taxable items, but did not have a sales-tax permit or remit

sales tax to the State. The deposit to GOTA's bank account alleged in Count Three consisted of




                                                  10
         Case 1:19-cr-00254-LY Document 129 Filed 04/21/21 Page 11 of 18




GOTA's sales proceeds, for which Schanzle did not pay sales tax. A rational jury could find that

the deposit was "for the purpose of executing the scheme" because the alleged objective of the

scheme was to unlawfully enrich Schanzle by avoiding paying sales tax he knew he owed to the

State. Therefore, the Government sufficiently pleads the nexus element. The indictment also

satisfies the materiality element because the deposit affected the property rights of the State by

depriving it of revenue.

       Lastly, Count Four sufficiently pleads the materiality and nexus elements because the count

alleges that Schanzle used the Internet and GOTA' s website to convey a false description of the

business to any member of the public who might have an interest in GOTA. A rational jury could

find that Schanzle used the website to widely disseminate the misrepresentation that GOTA was a

tax-exempt religious organization rather than a retail business. Further, a rational jury could find

that Schanzle made the misrepresentations for the purpose of influencing GOTA's customers and

workers, thereby perpetuating his fraudulent scheme. For instance, the representations tended to

affect whether customers and workers would do business with GOTA or report Schanzle to the

authorities. Further, the misrepresentations to GOTA workers could affect them by persuading

them it was legal to complete sales at GOTA without collecting sales tax. The court concludes

that the Government's allegations in the indictment satisf' minimum constitutional standards.

        Although Schanzle argues that the indictment insufficiently pleads the materiality and

nexus elements for the mail- and wire-fraud charges, "[t]he only question       . .   .   is whether the

allegations in the indictment were sufficient to permit a jury to find that the mails [or wires] were

used 'for the purpose of executing' the fraudulent scheme." Sampson, 371 U.S. at 76. A rational

jury could find that Schanzle understood the perpetuation of his ongoing scheme depended in part

on the mailing in Count One and the electronic transmissions in Counts Two and Four. Further,




                                                  11
           Case 1:19-cr-00254-LY Document 129 Filed 04/21/21 Page 12 of 18




Count Three properly states the offense of wire fraud because it alleges an electronic transmission

that directly furthered the purpose of the alleged   schemeto enrich Schanzle.
         Ideally, the indictment would plead the materiality and nexus elements more clearly so the

court would not have to rely on what a rational jury could conclude. However, the test of an

indictment's validity is not whether it could have been framed more satisfactorily, but whether the

indictment conforms to minimal constitutional standards. Caldwell, 302 F.3d at 410. To be

sufficient, an indictment needs only to allege each essential element of the offense charged so as

to enable the accused to prepare his defense and to allow the accused to invoke double jeopardy in

any subsequent proceeding.        Id.   The court concludes that the indictment satisfies minimum

constitutional standards.

             2. "Innocent" Transmissions

         Schanzle also argues that Counts Two and Four fail to state an offense because the email

and website do not contain any fraudulent representations.         He contends that the relevant

statements are true or reflect Schanzle's belief about an undecided matter of law. The Supreme

Court has held that "innocent"    mailingsones that contain no false informationmay supply the
mailing element. Parr    v.   United States, 363 U.S. 370, 390 (1960). Because the mail- and wire-

fraud statues share the same language in relevant part, the same analysis applies to each. Carpenter

v.   United States, 484 U.S. 19, 25 n. 6 (1987). Therefore, an "innocent" transmission may supply

the wire element. Though the Government contends that Schanzle's representations are false, and

the court takes the indictment's allegations as true for motion-to-dismiss purposes, the

characterization is not relevant either way. The court concludes that the indictment's allegations

that Schanzle made the relevant representations in his email and on GOTA' s website satisfy

minimal constitutional standards; the Government does not have to prove the statement's falsity.




                                                     12
         Case 1:19-cr-00254-LY Document 129 Filed 04/21/21 Page 13 of 18




II.    Schanzle's Motion to Dismiss Counts One through Nine

       The court now turns its attention to Schanzle' s motion to dismiss Counts One through Nine.

In this motion, Schanzle argues that "unconscionable Government misconduct" before the grand

jury deprived him of his fundamental Fifth Amendment right to an indictment by a fair and

impartial grand jury.   Schanzle seeks dismissal of all counts for a defect in instituting the

prosecution, specifically an error in the grand-jury proceeding. Fed. R. Crim. P. 12(b)(3)(A). The

crux of Schanzle's argument is that the State does not tax food products, including herbs. Since

Schanzle through GOTA sells mostly herbal food products, he argues that he did not actually owe

the sales tax of which he is charged with fraudulently depriving the State. Schanzle also alleges

Government misconduct during the grand-jury proceeding, claiming the prosecutors did not tell

the grand jury about this controlling issue of law. In fact, Schanzle alleges the Government

repeatedly lied about the law. However, the record does not reflect any evidence of pro secutorial

misconduct. Further, GOTA sells products other than herbs that are subject to sales tax.

       A. Prosecutorial Misconduct

       Schanzle argues that Government misconduct overbore the will of the grand jury, causing

him prejudice.    He alleges that the Government "broke" the grand jury, thereby violating

Schanzle's Fifth Amendment right to an indictment by an independent grand jury. Specifically,

Schanzle contends that the Government (1) misled and (2) misinformed the grand jury about the

governing law, (3) a third Government official misled the grand jury about dispositive issues of

law, (4) the Government told the grand jury that whether Schanzle actually owed sales tax was

irrelevant, (5) the Government forbid the grand jury from considering clear controlling law or (6)

personal knowledge of sales-tax exemptions. He argues the Government's "unconscionable

misconduct" irreversibly tainted the integrity of the indictment.




                                                  13
         Case 1:19-cr-00254-LY Document 129 Filed 04/21/21 Page 14 of 18




       Courts have the power to dismiss an indictment for prosecutorial misconduct that violates

the Constitution or for other misconduct under their supervisory power. United States       v.   Strouse,

286 F.3d 767, 77 1-72 (5th Cir. 2002). A district court may use this power where misconduct

before the grand jury amounts to a violation of one of those "few, clear rules" which were carefully

drafted and approved by the Supreme Court and congress to ensure the integrity of the grand jury's

functions. See United States v. Williams, 504 U.S. 36, 46 (1992). Prosecutors are accorded leeway

in presenting their cases to the grand jury. See, e.g., United States   v.   Adamo, 742 F.2d 927, 936-

38 (6th Cir. 1984).    However, prosecutors are bound by those "few, clear rules," including

prohibiting persons other than the jurors from being present while the grand jury deliberates or

votes (Rule 6(d)) and placing strict controls on disclosure of matters occurring before the grand

jury (Rule 6(e)). Fed. R. Crim. P. 6; Williams, 504 U.S. at 46 n. 6. Additional standards of

behavior for prosecutors are set forth in Title 18 of the United States Code. 18 U.S.C.          §           6002,

6003 (setting forth procedures for granting witness immunity from prosecution); 18 U.S.C.                §   1623

("Section 1623") (criminalizing false declarations before grand jury); 18 U.S.C.                     §       2515

(prohibiting grand-jury use of unlawfully intercepted wire or oral communications); 18 U.S.C.                    §


1622 (criminalizing subornation   of perjury). Schanzle argues that the Government made several

false representations to the grand jury, alleging violations of Section 1623.

        Schanzle's central allegation is that the Government repeatedly told the grand jury that

Schanzle deprived the State of a tax it does not collect, thereby violating Section 1623. However,

the State imposes a sales tax on the sale of tangible property, defined as "personal property that

can be seen, weighed, measured, felt, or touched or that is perceptible to the senses in any other

manner." Tex. Tax Code     §   151.010, 151.009. Schanzle argues that most of his sales consist of

"food products for human consumption" and are thereby exempt. See Tex. Tax Code § 151.314(a).




                                                  14
         Case 1:19-cr-00254-LY Document 129 Filed 04/21/21 Page 15 of 18




However, it is unclear whether herbs qualify as food or food products or dietary supplements. The

Texas Tax Code exempts dietary supplements with certain characteristics. See Tex. Tax Code        §


151.313. A product is non-taxable under this provision     if it (1) contains one or more vitamins,

minerals, herbs or botanicals, amino acids, or substances that supplement the daily dietary intake;

(2) is not represented as food or the sole item of a meal or the diet; and (3) is labeled "dietary

supplement" or "supplement", or (4) is labeled or required to be labeled with a "Supplemental

Facts" panel in accordance with FDA regulations. IRS Criminal Investigation Special Agent

Jonathan Gebhart told the grand jury that Schanzle was selling the herbs in "random glass jars"

that did not have lists of ingredients or labels. Since herbs may be classified as food or dietary

supplements but Schanzle's herbs do not have the required labels to qualify as dietary supplements,

it is unclear whether GOTA's herbal products would be tax-exempt under Texas law.

Nevertheless, Schanzle sells other products that are taxable, including caimabidiol (CBD)

products, crystals, clothing, jewelry, candles, soaps, and books.

       Further, the charges against Schanzle do not require the Government to prove a violation

of Texas tax law. The Government need not prove that Schanzle violated the letter of state law;

rather, the Government must prove that he engaged in a scheme to defraud. See United States v.

Moore, 37 F.3d 169, 172 (5th Cir. 1994). Therefore, the Government properly instructed the grand

jury that the mail- and wire-fraud charges against Schanzle require "a scheme or artifice designed

to deprive the victim of property," that sales taxes qualify as property, and that the Government

does not have to prove that Schanzle "actually deprived the State of Texas of any property"   if the

tax-evasion scheme was designed for that purpose. The Government is not required to prove an

actual loss. See McMillan, 600 F.3d at 450.

       Regardless of the tax-exempt status of the herbs sold at GOTA, there is no evidence of




                                                 15
        Case 1:19-cr-00254-LY Document 129 Filed 04/21/21 Page 16 of 18




prosecutorial misconduct. The tax classification of the herbs is complicated and unclear; there is

nothing in the record indicating that the Government deliberately made false representations to or

misled the grand jury. See United States v. Stearman, 981 F.2d 1256, 1992 WL 386839, at *3 (5th

Cir. 1992) (unpublished) (finding no pro secutorial misconduct when government witness had

factual basis for grand-jury testimony). In fact, the prosecutors repeatedly relied on a letter from

the Texas Comptroller of Public Accounts that advised Schanzle that the items he sold are subject

to Texas sales tax. Schanzle paid sales tax from 1999 to 2006; when he stopped doing so, the

comptroller, Texas's chief tax collector, accountant, revenue estimator and treasurer, instructed

Schanzle that he continued to owe sales tax. In the 2006 letter, the comptroller wrote Schanzle:

       According to your website, you own and operate an herb emporium and nursery
       whereby you sell medicinal and culinary herbs; tinctures; oils; specialty health
       products; handmade soaps; face creams; books; crystals; clothing; and unique
       jewelry. Clearly these qualify as tangible personal property the sale of which
        subjects you to Texas sales tax.

Therefore, the prosecutors directed the jurors to an expert opinion, trusting the State's chief tax

collector's assessment that Schanzle owed sales tax.

       The Fifth Circuit has held that "absent perjury or government misconduct" an indictment

is not flawed "simply because it is based on testimony that may later prove to be questionable."

United States   v.   Sullivan, 578 F.2d 121, 124 (5th Cir. 1978). In fact, even perjured grand-jury

testimony does not demand dismissal of the indictment under the district court's supervisory power

unless the perjury was "knowingly sponsored by the government." Strouse, 286 F.3d at 772.

Accordingly, analyzing a defendant's claim that the prosecution put false information before the

grand jury, the court asks: (1) did the government knowingly sponsor false information before the

grand jury and (2) was that information      materialwas the information capable of influencing the
grand jury's decision.      United States   v.   Cessa, 861 F.3d 121, 142 (5th Cir. 2017). Since the




                                                      16
         Case 1:19-cr-00254-LY Document 129 Filed 04/21/21 Page 17 of 18




Government did not knowingly sponsor false information before the grand jury, Schanzle's

allegation that the Government violated Section 1623 is not supported.

       A court may dismiss an indictment pursuant to its supervisory powers based on alleged

misconduct before the grand jury only in extraordinary circumstances. United States             v.   Welborn,

849 F.2d 980, 985 (5th Cir. 1988). A court may dismiss an indictment for an alleged violation              of

the Fifth Amendment's Due Process Clause only if the grand-jury proceeding was fundamentally

unfair. Under both standards, courts may dismiss an indictment when prosecutorial misconduct

"amounts to overbearing the will of the grand jury so that the indictment is, in effect, that of the

prosecutor rather than the grand jury." United States      v.   McKenzie, 678 F.2d 629, 631(5th Cir.

1982). Thus, "Government misconduct does not mandate dismissal of an indictment unless it is

so outrageous that it violates the principle   of fundamental fairness under the Due Process Clause;

such violations are found only in the rarest circumstances." United States             v.   Forte, 2003 WL

1922910, at *6 (5th Cir. Mar. 24, 2003) (per curiam). "Only a defect so fundamental that it causes

the grand jury no longer to be a grand jury, or the indictment no longer to be an indictment, gives

rise to the constitutional right not to be tried." Midland Asphalt Corp.       V.   United States, 489 U.S.

794, 802 (1989).

       No extraordinary circumstances or fundamental defects are present here. The transcript of

the grand-jury proceedings demonstrates that there was no prosecutorial misconduct and that the

grand jury acted according to its role. The grand jury serves the function of standing between the

accuser and the accused to determine whether a charge is founded upon reason or was dictated by

an intimidating power or by malice and personal ill will. Wood          v.   Georgia, 370 U.S. 375, 390

(1962). In this case, grand jurors repeatedly questioned the prosecutors and witnesses, challenging

them with their own personal experiences and research. The indictment was that of "an active,




                                                    17
           Case 1:19-cr-00254-LY Document 129 Filed 04/21/21 Page 18 of 18




independent, and questioning grand jury," not "that of the prosecutor."   See McKenzie,    678 F.2d at

63 1-32

          Schanzle's allegations against the Government are really attacks on the sufficiency of the

evidence for the indictment. "A complaint about the quality or adequacy of the evidence can

always be recast as a complaint that the prosecutor's presentation was 'incomplete" or

'misleading." Williams, 504 U.S. at 54. In response to similar complaints, the Supreme Court

has repeatedly held that reviewing facially-valid indictments on such grounds "would run counter

to the whole history of the grand jury institution, and neither justice nor the concept of a fair trial

requires it." Id.

          An indictment may be dismissed if a defendant establishes both error before the grand jury

and prejudice. Fed. R. Crim. P. 12(b)(3). Since Schanzle has not proved error, the matter of

prejudice is irrelevant. His arguments do not meet the high standards for dismissal and are best

reserved for his defense at trial.

                                            CONCLUSION

          Because the indictment conforms to minimum constitutional standards and there is no

evidence of prosecutorial misconduct, the court will deny the motions to dismiss. Accordingly,

          IT IS ORDERED that Schanzle's motion to dismiss Counts One through Four (Doc. #105)

is DENIED.

          IT IS FURTHER ORDERED that Schanzle's motion to dismiss Counts One through

Nine (Doc. #117) is DENIED.

          SIGNED on this               day of April, 2021.


                                                       LE      EAKEL
                                                             TED STATES DISTRICT JUDGE
